DETAILED ACTION
	This Office action is in response to the filings of 27 April 2021.  Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement of 27 April 2021 is noted and has been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Claim 1 recites “a controller configured to”.  This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US Publication 2013/0311946 A1).

Regarding claim 1, Kwon discloses a display device comprising: 
a user interface (Kwon discloses a graphical user interface for a portable terminal, at [0005]); 
a storage (application icons are loaded form a memory, at [0011]; 
a display displaying a menu for providing at least one function (application menus are disclosed at [0065]); and 
a controller configured to: 
upon reception of an execution command from a user, generate a user pattern including information about a function corresponding to the execution command and information about a time at which the execution command is received (a program menu that a user frequently uses according to a use pattern or “life pattern” may be recorded, updated, and developed, at [0011] and [0065]), 

reconfigure the menu based on the user pattern (a program menu that a user frequently uses according to a use pattern or “life pattern” may be recorded, updated, and developed, at [0011] and [0065].  A main screen application icon menu is monitored and adjusted, at [0017])), and 
control the display to display the reconfigured menu (a menu that is updated and modified based on usage patterns, as in [0065], must first be displayed such that a user may select a menu option to establish such patterns).
Claim 11 recites limitations analogous in scope to those of claim 11, and is rejected under similar rationale.

	Regarding claim 5, Kwon discloses wherein the controller is configured to reconfigure at least one of order, feature, shape, color, position, or size of the menu based on the user pattern (a menu icon layout may be adjusted, at [0018]).
	Claim 14 recites limitations analogous in scope to those of claim 5, and as such is rejected under similar rationale.

	Regarding claim 6, Kwon discloses wherein the information about the function may include a type of the function and a setting value of the function (executable application icons [i.e., a type of function] are monitored for usage patterns, at [0017]).

	Regarding claim 7, Kwon discloses wherein the controller is configured to: upon reception of identification information for user identification from the user, match the identification information with the generated user pattern, and control the storage to store the user pattern matched with the identification information (use patterns of an application are 
	Claim 15 recites limitations analogous in scope to those of claim 7, an as such is rejected under similar rationale.

	Regarding claim 10, Kwon discloses wherein the controller is configured to control the display to display a menu for providing the at least one function in at least one form of an image or text (Kwon shows a menu of application icons including both text and images, in Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Almand et al. (US Patent 10,025,460 B1, hereinafter Almand).

Regarding claim 2, Kwon discloses the display device of claim 1.  Kwon discloses that a display may be modified based on usage patterns related to months, dates, days of a week, and time of day, but fails to explicitly disclose, wherein the controller is configured to: determine a frequency of use of at least one function for each hour based on the user pattern; and reconfigure the menu based on the determined frequency of use for each hour.
	Almand discloses systems and methods for customizing menu items based on user usage patterns, similar to Kwon.  Furthermore, Almand discloses wherein usage over an hourly time period is tracked, at col. 9, lines 36-50.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the interface customization of Kwon to include the hourly time period of Almand.  One would have been motivated to make such a combination for the advantage of providing a user interface corresponding to a user’s usage patterns at a particular time, commensurate with the disclosure of Kwon, at [0040].
	Claim 12 recites limitations analogous to those of claim 2, and as such is rejected under similar rationale.

	Regarding claim 3, Kwon and Almand disclose the display device of claim 2, further comprising: a transceiver communicating with an external device, wherein the controller is configured to: determine a function to be displayed for the user based on time information received from the external device and the frequency of use for each hour, and reconfigure the menu to preferentially display a menu for providing the determined function (mobile terminals such as the cellular phone disclosed by Kwon at [0034] are known to receive time signals from a network signal provider).

	Regarding claim 4, Almand discloses wherein the controller is configured to: determine a function to be displayed for the user based on a predetermined period; and reconfigure the 
	
	Regarding claim 13, Kwon and Almand disclose the method of claim 12, further comprising:
receiving time information from an external device (mobile terminals such as the cellular phone disclosed by Kwon at [0034] are known to receive time signals from a network signal provider),
wherein the reconfiguring of the menu based on the user pattern comprises:
determining a function to be displayed for the user based on the time information and the frequency of use for each hour, and reconfiguring the menu to preferentially display a menu for providing the determined function (Almand discloses modifying the visual characteristics of menu items based on usage, such that more frequently used items are displayed more prominently.  See col. 9, lines 14-50.  Usage may be tracked over an hourly time period, at col. 9, lines 36-50).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, in view of Ohgake (US Publication 2014/0035928 A1, hereinafter Ohgake).

	Regarding claim 8, Kwon discloses the display device of claim 1.  Kwon further discloses a transceiver receiving location information from an external device (seen in the use of a global positioning system for tracking device location, at [0036]).  Kwon fails to explicitly disclose wherein the controller is configured to: determine a language in which to display the menu based on the location information, and display the menu in the determined language.

	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the mobile device of Kwon to include the location-based language setting of Ohgake.  One would have been motivated to make such a combination for the obvious advantage of automatically determining a likely language for use on a device, such that a user may not have to manually set a language setting.

	Regarding claim 9, Kwon and Ohgake disclose the display device of claim 8.  Kwon further discloses wherein the transceiver is configured to receive at least one of weather information or environment information, and wherein the controller is configured to: determine a recommended operation mode based on at least one of the weather information or the environment information, and control the display to display a menu for providing a function corresponding to the determined recommended operation mode (Kwon discloses using past information such as weather to factor in the updated use pattern of a user, at [0068], and control the display of the device related to such information, at [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bradford (US Publication 2006/0247915) discloses configuring a device in anticipation of user action through the monitoring of the device environment and user actions performed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145